           Case 1:20-cr-00340-VEC Document 15 Filed 11/20/20 Page 1 of 3
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 11/20/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :        20-CR-340 (VEC)
                                                                :
 JUSTINE BARAJAS,                                               :            ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference is scheduled for November 30, 2020, at 2:30 p.m.; and

        WHEREAS that time is no longer convenient for the Court;

        IT IS HEREBY ORDERED that the status conference will be held on November 30,

2020, at 1:00 p.m.

        IT IS FURTHER ORDERED that, if possible, defense counsel shall discuss the attached

Waiver of Right to Be Present at Criminal Proceeding with the Defendant prior to the

proceeding. If the Defendant consents, and is able to sign the form, defense counsel shall file the

executed form at least 24 hours prior to the proceeding. In the event the Defendant consents, but

counsel is unable to obtain the Defendant’s physical signature on the form, the Court will

conduct an inquiry at the outset of the proceeding to determine whether it is appropriate for the

Court to add the Defendant’s signature to the form.



SO ORDERED.

Dated: November 20, 2020
      New York, NY
                                                                    ___________________________
                                                                        VALERIE CAPRONI
                                                                      United States District Judge
             Case 1:20-cr-00340-VEC Document 15 Filed 11/20/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                            WAIVER OF RIGHT TO BE PRESENT
                               -v-                                          AT CRIMINAL PROCEEDING

                                       ,                                       -CR-     ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Arraignment

          I have been given a copy of the indictment containing the charges against me and have reviewed
          it with my attorney. I understand that I have a right to appear before a judge in a courtroom in
          the Southern District of New York to confirm that I have received and reviewed the indictment;
          to have the indictment read aloud to me if I wish; and to enter a plea of either guilty or not guilty
          before the judge. After consultation with my attorney, I wish to plead not guilty. By signing this
          document, I wish to advise the court of the following. I willingly give up my right to appear in a
          courtroom in the Southern District of New York to advise the court that:

                     1)        I have received and reviewed a copy of the indictment.
                     2)        I do not need the judge to read the indictment aloud to me.
                     3)        I plead not guilty to the charges against me in the indictment.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


____      Conference

          I have been charged in an indictment with violations of federal law. I understand that I have a
          right to be present at all conferences concerning this indictment that are held by a judge in the
          Southern District of New York, unless the conference involves only a question of law. I understand
          that at these conferences the judge may, among other things, 1) set a schedule for the case
          including the date at which the trial will be held, and 2) determine whether, under the Speedy
          Trial Act, certain periods of time should be properly excluded in setting the time by which the trial
          must occur. I have discussed these issues with my attorney and wish to give up my right to be
          present at the conferences. By signing this document, I wish to advise the court that I willingly
          give up my right to be present at the conferences in my case for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my
            Case 1:20-cr-00340-VEC Document 15 Filed 11/20/20 Page 3 of 3



        attorney be permitted to represent my interests at the proceedings even though I will not be
        present.


Date:           ____________________________
                Signature of Defendant


                ____________________________
                Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client’s absence. I will inform my client of what transpires at the proceedings and provide
my client with a copy of the transcript of the proceedings, if requested.

Date:           ____________________________
                Signature of Defense Counsel


                ____________________________
                Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.



Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                     2
